Citation Nr: 0808583	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with thoracolumbar degenerative joint disease, currently 
assigned a 40 percent evaluation.

2.  Entitlement to an increased rating for cervical strain 
with degenerative joint disease, currently assigned a 30 
percent evaluation.

3.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent evaluation.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2002, which denied increased ratings for the 
veteran's spine disabilities, and April 2006, which denied 
service connection for bilateral carpal tunnel syndrome, and 
granted service connection for PTSD; the veteran appealed the 
30 percent rating assigned for PTSD.  

The veteran requested a hearing in his May 2003 substantive 
appeal, but later withdrew such. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the cervical spine issue, the last VA 
examination as to that disability was conducted in September 
2002; at that time, inconsistent symptoms were noted with 
respect to the veteran's cervical spine movements.  In August 
2003, he underwent fusion of C6-7, which had a herniated 
disc.  Subsequently, he has continued to complain of cervical 
spine pain with radiation into the upper extremities, and a 
magnetic resonance imaging (MRI) scan in January 2005 
disclosed fairly notable dorsal disk bulging and endplate 
spurring at the C6-7 level, with compromise of the adjacent 
neural foramina and slight flattening of the cord, with no 
abnormalities in the cord.  In June 2006, he underwent a 
right carpal tunnel release, but he has continued to complain 
of symptoms of radiating pain in the upper extremities.  In 
November 2006, he received an epidural steroid injection to 
the C7-T1 interspace.  In view of the cervical spine fusion, 
with continued symptomatology and abnormal findings since the 
last examination, the veteran must be afforded an examination 
to determine the current manifestations of his cervical spine 
disability.  In addition, the veteran's right upper extremity 
pain and tingling were noted to persist after the carpal 
tunnel release surgery in June 2006, and the examination must 
determine whether any of the symptoms of radiation in the 
upper extremities are manifestations of his service-connected 
cervical spine disability, as opposed to carpal tunnel 
syndrome or other unrelated condition.  

As to the low back disability, although he was afforded a VA 
examination in September 2005, subsequently, in December 
2005, he underwent a laminectomy, which disclosed a herniated 
disc at 4-5, as well as foraminal stenosis on the left at L5-
S1.  He has continued to complaint of radiating low back 
pain.  Particularly since he has undergone surgery since the 
last VA examination, he must be afforded a VA examination to 
determine the symptoms of his low back disability.  This 
examination must also include a description of any symptoms 
involving the lower extremities, to permit the RO and the 
Board to determine whether a separate rating is warranted for 
neurological symptoms involving the lower extremities.  

With respect to the carpal tunnel syndrome and PTSD issues, 
the Board received notification that the veteran had 
submitted a substantive appeal in July 2007, and the issues 
were added to the appeal, but a copy of the substantive 
appeal, to include any arguments contained therein, is not of 
record; this document must be obtained.

In addition, regarding PTSD, although he was examined in 
January 2006, in January 2007, a mental hygiene clinic note 
observed that the veteran had chronic intense anger, PTSD and 
depression, sometimes severe.  He had recently had an episode 
in which he had started drinking again and hid in the 
basement with his weapons.  His son had been worried, and 
called 911, and the veteran had been hospitalized.  Now, he 
felt angry and humiliated.  He was decompensating with his 
PTSD and anger, although he had stopped drinking.  In view of 
this note, the records of the hospitalization should be 
obtained, and then the veteran should be afforded a VA 
examination, to determine the current manifestations and 
severity of PTSD.  

In addition, as to all of the higher rating issues, in view 
of the length of the appeal period, the RO must determine 
whether the factual findings show distinct time periods where 
a disability exhibits symptoms that would warrant different 
ratings for different time periods.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007); see Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the substantive appeal 
received in July 2007 with the claims 
file, which perfected appeals as to the 
issues of service connection for carpal 
tunnel syndrome, and a higher rating for 
PTSD, as well as all information received 
in connection with the substantive appeal 
and any potentially relevant evidence 
otherwise received subsequent to the 
statement of the case dated in June 2007.  

2.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)  
With respect to the increased rating 
claim, the notice should conform to the 
requirements of Vazquez-Flores Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008).  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

3.  Ask the veteran to identify the 
facility in which he was hospitalized for 
psychiatric treatment and/or evaluation, 
apparently on an emergency basis, referred 
to in the VA mental hygiene clinic note 
dated January 25, 2007, and, if a non-VA 
facility, authorize the release of the 
records.  Obtain all records sufficiently 
identified.  

4.  Thereafter, after any such evidence 
has been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment due to PTSD which the symptoms 
may be expected to cause.  See General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130).  A GAF score should 
be assigned and explained.  The complete 
rationale for all opinions expressed 
should be provided.  

5.  Schedule the veteran for appropriate VA 
neurologic and orthopedic examinations to 
determine the current manifestations and 
severity of the following service-connected 
disabilities:
*  lumbosacral strain with thoracolumbar 
degenerative joint disease; 
*  cervical strain with degenerative joint 
disease. 
The entire claims folder and a copy of this 
REMAND must be made available to the 
examiner(s) prior to the examinations.  All 
necessary tests and studies should be 
accomplished.  The examination should 
include complete range of motion findings as 
to the low back and cervical spine, as well 
as presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination.  In addition, the examiners 
should comment as to the extent to which any 
limitation of motion present is supported by 
objective pathology.  All associated 
neurological findings should also be 
reported in detail, in particular, radiation 
of symptoms into the lower and/or upper 
extremities.  With respect to the upper 
extremities, the examiner should 
specifically determine whether any 
neurological symptoms involving the upper 
extremities are at least as likely as not 
due to the cervical spine disability, or 
whether they are more likely than not due to 
carpal tunnel syndrome or other cause 
unrelated to the cervical spine disability.  
All findings and conclusions should be 
reported in detail, and the complete 
rationale should be provided for all 
conclusions reached.  

6.  Thereafter, adjudicate the claims for 
higher ratings for PTSD, lumbosacral strain 
with thoracolumbar degenerative joint 
disease, and cervical strain with 
degenerative joint disease, as well as 
service connection for bilateral crpal 
tunnel syndrome, in light of all evidence of 
record.  For the thoraco-lumbosacral spine 
and cervical disabilities, the RO must 
determine, for the period beginning 
September 26, 2003 (or, for diagnostic code 
5293, September 23, 2002), whether to apply 
the new or old criteria, whichever are more 
favorable to the veteran.  The RO must also 
determine whether separate ratings are 
warranted for any neurological 
manifestations of the spinal conditions 
involving the upper and/or lower 
extremities.  For all higher rating issues, 
consider whether a different rating is 
warranted for any identifiable time period.  
If the decision is less than a full grant of 
the benefit sought, furnish the veteran and 
his representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

